                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


PARKERVISION, INC.,

                     Plaintiff,

v.                                                      Case No: 6:14-cv-687-Orl-40LRH

QUALCOMM INCORPORATED,
QUALCOMM ATHEROS, INC., HTC
CORPORATION and HTC AMERICA,
INC.,

                     Defendants.
                                         /

                                         ORDER

       This cause is before the Court on ParkerVision’s Motion Addressing Election of

Claims and Accused Products, (Doc. 284), Defendant Qualcomm’s Response in

Opposition, (Doc. 285), and ParkerVision’s Reply, (Doc. 289). With the benefit of the

parties’ briefing and after oral argument, the Court finds Plaintiff ParkerVision did not

abandon claims in certain patents-at-issue by virtue of the correspondence exchanged

between the parties. Rather, the parties were in the process of negotiating the potential

reduction in claims and corresponding prior art references, but the negotiations collapsed

and were never memorialized by an Order of this Court.

       Accordingly, Plaintiff may proceed on all patents and claims which were not

invalidated via the Inter Partes Review (IPR) proceeding. Plaintiff Parkervision stipulated

in their briefing and at oral argument that claims 88–92 of the ‘372 patent are abandoned,

and the Court orders that those claims are dismissed. Defendant Qualcomm stipulated

that accused devices not identified in the Complaint may be included in this litigation for
the sake of judicial economy. The parties shall meet and confer on necessary

modifications to the Case Management Scheduling Order, including a briefing schedule

to address whether any patents and claims brought in the instant litigation are affected

by ParkerVision I.

I.      BACKGROUND

               1.     The IPR

        This litigation has a complex history, beginning with ParkerVision’s complaint

alleging the infringement of seven patents. (Doc. 1). In the First Amended Complaint,

ParkerVision added four patents. 1 (Doc. 26). As is customary, the parties provided the

Court with a technology tutorial, (Doc. 157), and the Court held a claim construction

hearing. (Doc. 198). Following the claim construction hearing, the parties filed a Joint

Motion to Dismiss Certain Claims and Covenant not to Sue, (Doc. 228), which the Court

granted. (Doc. 246). The Motion to Dismiss informed the Court that certain terms

discussed at the claim construction hearing no longer required interpretation by the Court.

(Doc. 228). As the case progressed, the parties stipulated to the dismissal of the Samsung

Defendants, (Doc. 255), and the Court granted the dismissal. (Doc. 256). The litigation

was ultimately stayed pending the IPR proceeding. (Docs. 255, 256).

        Plaintiff ParkerVision appealed three final written decisions of the U.S. Patent Trial

and Appeal Board in which the Board held certain claims of the ‘940 patent unpatentable

as obvious. ParkerVision, Inc. v. Qualcomm, Inc., 903 F.3d 1354, 1357 (Fed. Cir. 2018).

Qualcomm challenged the apparatus and method claims of the ‘940 patent as being



1    ParkerVision has elected to proceed with the ‘940, ‘372, ‘907, and ‘177 patents, which
     were all disclosed in the First Amended Complaint and Plaintiff’s Claim Construction
     Brief. (Doc. 284, pp. 2–3; Docs. 124, 148).



                                              2
obvious. Id. at 1358. The Board determined the apparatus claims would have been

obvious. Id. at 1359. The Federal Circuit affirmed the Board’s finding that claims 4, 21,

22, 23, 100, 113–16, 118, 119, 281, 283–86, 288, 289, 293, 309–12, 314–15, and 319

are unpatentable. Id. at 1362. The Federal Circuit also affirmed the Board’s determination

that claims 1, 2, 18, 81–84, 86, 88–91, 93, 94, 251–54, 256, 258–61, 263, and 264 are

unpatentable. Id. at 1364.

       As for the method claims, the Federal Circuit agreed with the Board’s

determination that Qualcomm’s petitions were deficient because “they ‘d[id] not speak to

whether a person of ordinary skill in the art would have any reason to’ operate” the prior

art in a manner that generates a plurality of integer-multiple harmonics. Id. at 1363.

Accordingly, the court affirmed the Board’s determination that claims 25, 26, 363–66, 368,

369, and 373 were not proven unpatentable. Id. As noted above, Plaintiff Parkervision

stipulated in its briefing and at oral argument that claims 88–92 of the ‘372 patent are

abandoned.

              2.     Negotiations to Limit Claims and Defenses

       ParkerVision filed a Motion to Limit the Number of Asserted Patent Claims and

Prior Art References for Claim Construction Briefing. (Doc. 112). Qualcomm opposed the

limitation, (Doc. 127), and the issue was discussed during the claim construction hearing.

ParkerVision explained that their proposal was to identify a “nonlimiting” list of terms to

the defendants who would in turn identify a limited amount of prior art. (Doc. 211, 231:20–

232:13). In furtherance of these negotiations, ParkerVision identified in written

correspondence certain patents and claims it intended to proceed with, subject to

reciprocal limitations by Qualcomm on prior art references. (Doc. 284, pp. 6–7, (quoting




                                            3
Ex. 6)). ParkerVision unequivocally conditioned its claim limitation upon Qualcomm

upholding its “end of the bargain.” (Id. at p. 7). Qualcomm responded in November 2015

by identifying fourteen primary references and eight (8) other reference that they do not

anticipate using, but this representation was subject to reconsideration once the Court

issued its claim construction decision and ParkerVision served its expert report. (Id. at p.

7 (quoting Ex. 7)). Later that month ParkerVision made a second nonlimiting identification

of patents and claims. (Id. at p. 8 (quoting Ex. 8)). This process repeated in December

2015. (Id. (quoting Ex. 9)). The Joint Motion to Dismiss Certain Claims was filed the day

after the third nonlimiting disclosure by ParkerVision.

       Qualcomm contends the correspondence in which the parties discuss limiting

claims and prior art references is binding and that ParkerVision should not be permitted

to pursue patents and claims which were the foundation of its First Amended Complaint

and subject to the claim construction briefing. ParkerVision asserts that absent a motion

to dismiss, and an order granting the motion, the claims remain alive. ParkerVision is

correct.

II.    DISCUSSION

       It is undisputed that the four patents now pursued by ParkerVision were disclosed

in the First Amended Complaint and that no order has been entered by this Court

narrowing the number of claims ParkerVision may pursue for each patent. At best,

Qualcomm argues the negotiations to limit the number of claims and prior art references

precludes ParkerVision from pursuing claims other than those discussed in the

negotiations. Qualcomm candidly agreed during oral argument that no precedent from

the Federal Circuit supports this proposition. The Court finds that Qualcomm’s argument




                                             4
fails to give adequate weight to the fact that both parties conditioned their willingness to

limit claims or prior art references: ParkerVision’s nonlimiting list of claims was

conditioned on Qualcomm acting in good faith on the reduction of prior art references,

and Qualcomm’s reduction of prior art reference was conditioned on the Court’s Order on

claim construction and Plaintiff’s expert disclosures. There was no meeting of the minds,

and even if an agreement had been reached, an Order of this Court was required to

finalize the dismissal of claims. The parties know this, because on other occasions during

this litigation they filed joint motions to dismiss claims which prompted an Order formally

dismissing the claims.

       Moreover, the parties understand amendment of infringement contentions

following reexamination is permissible. Ecomsystems, Inc. v. Shared Mktg. Servs., No.

8:10-cv-1531-T-33MAP 2012 U.S. Dist. LEXIS 194157, at *3 (M.D. Fla. Jan 25, 2012).

Here, ParkerVision’s request to elect certain claims comes after a three-year delay in the

proceedings caused by Qualcomm’s initiation of IPR proceedings. In view of the stay,

ParkerVision acted promptly once appellate review by the Federal Circuit concluded.

Now, with the benefit of the Board’s determinations, as affirmed by the Federal Circuit,

ParkerVision is positioned to elect claims from the four patents-at-issue. ParkerVision

notes, and Qualcomm does not dispute, that on June 9, 2015, ParkerVision served

Qualcomm with Supplemental Infringement Contentions, including updated infringement

contention charts, that included each of the ‘940, ‘372, ‘907, and ‘177 patents and each

claim identified for each of the four patents. (Doc. 284, p. 4).

       Qualcomm submits that their inability to rely upon “the promises ParkerVision

made about narrowing the scope of this case to claims identified in ParkerVision’s




                                              5
December 2015 letter” is prejudicial. (Doc. 285, p. 10). The prejudice consists of the need

to re-depose two third-party inventors, analyze additional prior art, and file additional

motions. (Id.). This argument is unavailing. Qualcomm knew that ParkerVision’s

“nonlimiting” election of claims was just that: nonlimiting. The parties were negotiating—

nothing more. If Qualcomm failed to investigate defenses relevant to claims that

ParkerVision might pursue in the event the negotiations failed, they did so at their own

peril. This is not to say the Court will permit ParkerVision to proceed to trial on forty-five

claims, nor will the Court necessarily allow Qualcomm to present unlimited prior art

references. The Court’s admonition during the Markman hearing remains: if the case

becomes too unwieldly, the Court will limit the number of claims and prior art references.

The Court is mindful of ParkerVision’s Due Process concerns regarding the limiting of

claims; however, the Court retains the authority to limit the number or claims or to sever

patents and claims for separate trial if necessary.

       Accordingly, the Court finds that the negotiations between the parties concerning

potential limitations of claims and prior art is nonbinding. ParkerVision may proceed on

the patents and claims identified in their motion. Qualcomm agrees that ParkerVision

should be permitted to expand the scope of accused products to include “WTR5975” and

“new products that may be revealed in discovery.” (Doc. 285, p. 11). Qualcomm does not

object to the inclusion of products there were introduced after the stay was put in place.

(Id.). Qualcomm quite properly conditions their acquiescence on being afforded adequate

time for discovery, no changes in infringement theories, and time to assert responsive

invalidity contentions. (Id.). The Court agrees that ParkerVision may not serve




                                              6
infringement contentions raising new theories. Notwithstanding the IPR proceeding and

appeal, the case does not completely start anew.

III.   CONCLUSION

       ParkerVision’s   Memorandum Addressing Election of Claims and Accused

Products (Doc. 284) is GRANTED. ParkerVision may proceed with the following patents

and claims:

              ’940 Patent (10 claims): 24, 25, 26, 331, 364, 365, 366, 368,
              369, 373

              ’372 Patent (12 claims): 95, 96, 99, 100, 103, 104, 107, 108,
              109, 110, 126, 127

              ’907 Patent (7 claims): 1, 2, 10, 13, 14, 15, 23

              ’177 Patent (11 claims): 1, 2, 3, 5, 7, 8, 9, 10, 11, 12, 14

ParkerVision may elect Accused Products at-issue at the time of the stay, as well as new

products released during the pendency of the stay, consistent with this Order. Within

fourteen (14) days of this Order, the Parties shall meet and confer either in person or

telephonically to discuss amendment to the Case Management and Scheduling Order

and, if deemed appropriate, shall submit a proposed Amended Case Management and

Scheduling Order for the Court’s consideration.

       Within twenty-one (21) days of this Order, the parties shall submit to the Court a

list of the terms discussed during the Markman hearing which continue to require

construction by the Court. To the extent any party contends additional claim construction

is required in view of the Board’s determinations in the IPR proceeding, the Federal

Circuit’s opinion, or due to the procedural setting of the case, such party shall file a motion

within twenty-one (21) days of this Order articulating the basis for additional claim

construction briefing and the proposed construction of disputed terms. The response in



                                              7
opposition, if any, will be filed within fourteen (14) days of the motion for additional claim

construction briefing. Finally, within fourteen (14) days of this Order, the parties shall meet

and confer to establish a briefing schedule for the effect, if any, of ParkerVision I on any

patents or claims at issue in the instant litigation and shall file a notice of the briefing

schedule with the Court.

       DONE AND ORDERED in Orlando, Florida on July 23, 2019.




Copies furnished to:

Counsel of Record




                                              8
